Citation Nr: 9900888	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  98-00 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to July 14, 1995, 
for entitlement to special monthly compensation on account of 
loss of bladder and anal sphincter control.

2.  Whether the September 1971 RO decision was clearly and 
unmistakably erroneous for failure to grant entitlement to 
additional special monthly compensation on account of loss of 
bladder and anal sphincter control.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active service from January 1970 to July 
1971.  This appeal comes before the Board of Veterans 
Appeals (Board) from a July 1997 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

A timely notice of disagreement was filed by the appellant to 
a March 1997 rating decision that assigned a 60 percent 
rating for bladder dysfunction.  This issue (of an increased 
rating) was made the subject of a statement of the case in 
August 1997.  However, the appellant did not timely submit a 
Form 9 or correspondence alleging error of fact or law as to 
this decision.  Accordingly, the Board finds that the 
appellant did not perfect an appeal on the issue of an 
increased rating for bladder dysfunction.  38 C.F.R. § 20.202 
(1998)  

The Board also notes that during the hearing before the 
undersigned in September 1998, the appellants representative 
requested that the Board refer certain matters to the RO.  
The RO is, therefor, requested to address the matter of 
service connection for a back condition and an evaluation for 
chronic brain syndrome.  (See transcript p.8)  In addition, 
it is noted that in a statement dated in March 1998, the 
appellants representative raised the issue ofentitlement to 
special monthly compensation under 38 U.S.C.A. § 1114(r) (2).  
This matter is referred to the RO.  


REMAND

The appellant submitted a notice of disagreement to the July 
1997 rating decision that addressed both of the issues set 
forth on the title page of this decision.  However, he has 
not been furnished a statement of the case on the issue of 
whether the 1971 rating decision involved clear and 
unmistakable error in failing to grant special monthly 
compensation for loss of bladder and anal sphincter control.  
The Board will defer a decision on the issue of entitlement 
to an earlier effective date until the actions requested have 
been accomplished. 

Accordingly, this case REMANDED for the following 
development:

The RO should take the necessary steps to 
issue a statement of the case on the 
claim of whether clear and unmistakable 
error was committed in the September 1971 
rating action.  The RO must also advise 
the appellant of the steps required to 
perfect the appeal of this issue. 

Once the above has been accomplished, and the issues 
readjudicated, the case should be returned to the Board, if 
otherwise in order.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In 


	



addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
